FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) xQuarterly Report Under Section 13 or 15(d) Of the Securities Exchange Act of 1934 For Quarterly Period EndedSeptember 30, 2009. oTransition Report Under Section 13 or 15(d) of the Exchange Act. For the transition period from to . Commission File Number:000-52991 NORTH HORIZON, INC. (Exact name of registrant as specified in its charter) NEVADA 87-0324697 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 2290 East 4500 South, Suite 130 Salt Lake City, Utah 84117 (Address of principal executive offices) (801) 278-9925 Regitrant's telephone number including area code Former Address, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company.) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o As of September 30, 2009, Registrant had 13,251,250 shares of common stock, par value of $.001 per share, issued and outstanding. PART I ITEM I - FINANCIAL STATEMENTS The condensed financial statements included herein have been prepared by North Horizon, Inc. (the "Company", "Registrant", “we”, “us”, or “our”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures are adequate to make the information presented not misleading. In our opinion, all adjustments, consisting of only normal recurring adjustments, necessary to present fairly the financial position of the Company as of September 30, 2009, and the results of our operations from January 1, 2009, through September 30, 2009, and for the three month period from
